Citation Nr: 1214151	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  10-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fractured ribs.

2.  Entitlement to service connection for a punctured lung.

3.  Entitlement to service connection for a bruised liver.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1970 to March 1971 and from September 1972 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

In his substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, in correspondence received in January 2011, the Veteran cancelled his hearing request.

The issue of entitlement to a disability rating in excess of 30 percent for a left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Fractured ribs were not shown in service, and any fractured ribs are unrelated to service or to a disease or injury of service origin.

2.  A punctured lung was not shown in service, and any punctured lung is unrelated to service or to a disease or injury of service origin.

3.  A bruised liver was not shown in service, and any current bruised liver is unrelated to service or to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  Fractured ribs were neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  A punctured lung was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  A bruised liver was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in a July 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As this letter was sent prior to the December 2008 adjudication of the claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims decided herein.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded VA examinations in connection with his claims for fractured ribs, a punctured lung, or bruised liver.  As discussed below, the service treatment records are completely negative for any signs, symptoms, or diagnoses of any of these disorders.  The separation examinations from both of the Veteran's periods of active duty are negative for any signs of these disorders.  In fact, the Veteran indicated on a September 1972 Report of Medical History that he did not experience shortness of breath, pain or pressure in his chest, broken bones, or genitourinal symptoms.  As such, there is no continuity of symptomatology, and VA examinations for these claims are therefore not necessary.  See McLendon, 20 Vet. App. at 83.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
      
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The service treatment records from the Veteran's first period of active duty are negative for any signs, symptoms, or diagnoses of fractured ribs, a punctured lung, or a bruised liver.  The March 1971 separation examination report reflects that the Veteran had normal lungs and chest and a normal genitourinary system.  Additionally, a March 1971 treatment letter reflects that the Veteran suffered from no physical disability which warranted discharge by reason of physical disability.

The service treatment records from the Veteran's second period of active duty are also negative for any signs, symptoms, or diagnoses of fractured ribs, a punctured lung, or a bruised liver.  The Veteran indicated on a September 1972 Report of Medical History that he did not experience shortness of breath, pain or pressure in his chest, broken bones, or genitourinal symptoms.  A service examiner indicated on the March 1973 separation examination report that the Veteran had normal lungs and chest and a normal genitourinary system.

Private outpatient records from 1971 are negative for signs or treatment for the claimed disorders.

A VA treatment record from May 2008 contains the Veteran's self-reported history of experiencing a punctured lung, bruised liver, and pain in his rib cage due to being in a helicopter accident in Vietnam while on active duty.  The Veteran reported that his lung and liver healed without surgery.  Another VA treatment record from June 2008 contains the Veteran's self-report of getting injured while in basic training.  The treatment provider wrote that the Veteran's actual history was unknown.

A VA treatment record from August 2008 also contains the Veteran's self-report that he was injured when he fell from an apparatus while in basic training in 1971.  The Veteran said that he had rib fractures and that he had a rib pierce his lung and liver.  The Veteran said that there was a lot of bleeding from the open wound, but he was not hospitalized.  The examiner recorded the Veteran's report that he received a medical honorable discharge.  The VA examiner remarked that a CAT scan revealed a hemangioma and calcifications in the Veteran's liver.  Additionally, a chest X-ray revealed emphysematous changes.  The examiner also noted that in 1999 the Veteran was attacked with a tire iron and was severely beaten.

In August 2008, the Veteran stated that while he was in basic training in 1971, he fell from a piece of apparatus and reported to sick bay.  He remarked that he was returned to active duty in spite of his complaints.  He said he was never treated for his ailments.  He said that after leaving active duty, he underwent surgery at a private hospital and was given diagnoses of a punctured lung, bruised liver, and crushed rib cage.

An April 2009 VA treatment record contains the Veteran's self-report of experiencing an injury in 1971.  The examiner remarked that the Veteran currently had an incompletely healed rib fracture posteriorly on the ninth rib on the right.  The examiner also noted that the Veteran had a hepatic hemangioma and some calcification.  A May 2009 VA hospitalization report reflects that the Veteran had an old fracture of the ninth rib and a liver hemangioma.

On his VA form 9 submitted in January 2010, the Veteran stated that he did not seek treatment after leaving active duty for his ribs, liver, or lung.  He remarked that he never said that he received a medical discharge.  He added that he was discharged from his first period of duty because of an injury to his leg and an inability to breathe during runs due to having fractured ribs.  He reiterated that he was sent to sick bay after experiencing a fall during basic training and was returned to duty within 24 hours.  He stated that he had been choking from dried blood clots in his throat for years.

The evidence of record clearly establishes that the Veteran has current residuals of a fracture of a rib, painful breathing, and a liver hemangioma.  However, the record simply fails to indicate that any of his claimed disabilities are medically related to either service or service-connected disability.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to his chest and abdominal pain, as those symptoms are readily identifiable through casual observation.  However, his statements regarding a continuity of symptoms are outweighed by the evidence of record.  While the Veteran has asserted that he was injured during basic training in 1971 when he fell off an apparatus, the service treatment records are negative for any signs, symptoms, or treatment for a fractured rib, punctured lung, or a bruised liver.  The Board notes that the service treatment records reflect multiple treatments for various claimed ailments, but fractured ribs, a punctured lung, and a bruised liver are never mentioned.  Additionally, a fall off of an apparatus is never mentioned.  It is reasonable to assume that as there are multiple treatment records in connection with Veteran's service, if the Veteran had injured himself from a fall off of an apparatus in 1971, it would be noted in the service treatment records.  Significantly, the Veteran himself indicated on a September 1972 Report of Medical History-after his claimed fall from an apparatus-that he did not experience shortness of breath, pain or pressure in his chest, broken bones, or genitourinal symptoms.  Additionally, both service separation examination reports indicate that the Veteran had normal lungs and chest and a normal genitourinary system both times he left active duty.  The Board finds that the service treatment records and Veteran's own indications on his September 1972 Report of Medical History outweigh his current contentions regarding an in-service injury and continuity of symptomatology, as the service treatment records were created by objective medical professionals in the course of providing treatment to the Veteran.

Concerning the Veteran's statements, the Board finds the Veteran to not be credible.  While the Veteran stated in August 2008 that he received diagnoses of a punctured lung, bruised liver, and crushed rib cage after a surgery immediately following his first period of active duty, an examination of the private surgical record from May 1971 only contains a diagnosis of an old tear of the left medial meniscus.  A VA treatment record from May 2008 contains the Veteran's report that he was injured in a helicopter accident in Vietnam while on active duty; however, the service records are negative for a helicopter accident, and the Veteran did not serve in Vietnam.  In August 2008, a VA examiner recorded the Veteran's report that he received a medical honorable discharge; yet on his VA form 9 submitted in January 2010, the Veteran stated that he never said that he received a medical discharge.  All of these contradictions impugn the Veteran's credibility.  Additionally, the Board also notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  

The Board further recognizes that the first documented treatment for a rib and/or liver disability of record is from 2008-nearly 35 years after the Veteran left active duty.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The lack of medical documentation for nearly 54 years after the Veteran left active duty, while not dispositive, is another factor that weighs against the Veteran's assertions.

As reviewed above, several VA treatment providers recorded the Veteran's self-report of experiencing fractured ribs, a punctured lung, and a bruised liver while on active duty.  However, the U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the fact that the veteran's history is recorded in medical records does not transform it into a competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion on when it is based exclusively on the recitations of a claimant that have been previously rejected.)  As discussed above, the Veteran's account is unsubstantiated.  As such, to whatever extent the VA treatment records could be construed as possibly providing a nexus between any current fractured rib, punctured lung, or bruised liver and the Veteran's active duty, any such opinion is of no probative value.

In sum, there is no credible evidence of an in-service incurrence of fractured ribs, a punctured rib, or a bruised liver.  There is no credible evidence of a continuity of rib, lung, and liver symptoms from the Veteran's active duty.  There is no credible evidence that the Veteran's current complaints of fractured ribs, a punctured lung, and a bruised liver are related to any event from his active service.  Thus, the Board finds that the claims for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for fractured ribs is denied.

Entitlement to service connection for a punctured lung is denied.

Entitlement to service connection for a bruised liver is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


